UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1782


NORMA ELIZABETH XILOJ-CHAN,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 17, 2017                                  Decided: November 3, 2017


Before WILKINSON and NIEMEYER, Circuit Judges, and Raymond A. JACKSON,
United States District Judge for the Eastern District of Virginia, sitting by designation.


Petition denied by unpublished per curiam opinion.


Anita Sinha, Director, Anupama Selvam, Daniel Gestal, INTERNATIONAL HUMAN
RIGHTS LAW CLINIC, Washington, D.C., for Petitioner. Benjamin C. Mizer, Victor M.
Lawrence, Senior Litigation Counsel, Lisa M. Arnold, Senior Litigation Counsel, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Norma Elizabeth Xiloj-Chan, a native and citizen of Guatemala, petitions for review

of an order of the Board of Immigration Appeals dismissing her appeal from the

immigration judge’s decision granting her relief in withholding-only removal proceedings.

Xiloj-Chan argues that the reinstated order of removal does not bar her from also applying

for asylum relief. In Mejia v. Sessions, 866 F.3d 573, 576, 584 (4th Cir. 2017), this Court

held that the reinstatement provision, 8 U.S.C. § 1231(a)(5) (2012), clearly precludes an

alien subject to a reinstated order of removal from applying for asylum. Because Xiloj-

Chan was subject to a reinstated order of removal, she was statutorily ineligible for asylum

relief. Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2